IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

THEOPHUS DAVISON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1602

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 18, 2014.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Theophus Davison, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.



LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.